United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-1624
                                   ___________

Marvin Eugene Wahl,                     *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   Eastern District of Arkansas.
United States of America,               *
                                        *   [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                               Submitted: May 19, 1997
                                   Filed: May 22, 1997
                                  ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Marvin Eugene Wahl appeals the district court’s1 order denying his two 18
U.S.C. § 3582(c)(2) motions to reduce his sentence. Upon careful review of the record
and the parties’ submissions, we conclude that no error of law appears and that an
extended discussion would have no precedential value.




      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
The judgment is affirmed. See 8th Cir. R. 47B.

A true copy.
      Attest:
               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-